Citation Nr: 1402753	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  09-29 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating higher than 30 percent for a thoracolumbar spine disability from October 20, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The February 2009 Rating Decision granted the Veteran's claim for an increased rating for his service connected back condition, and assigned it a 30 percent rating, effective October 20, 2008.  The Veteran filed a Notice of Disagreement in March 2009.  The RO issued a Statement of the case in June 2009 and the Veteran filed his Substantive Appeal, Form 9, in July 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran was last afforded a VA examination for his back disability in December 2008.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last examination is unduly remote.  Moreover, there is no other medical evidence on file from which the Board can determine the current severity of his service-connected back disability.    

Because there may have been significant changes in the Veteran's condition, the Board finds that a new examination of his back is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for a VA spine examination to determine the current severity of his lumbar spine disability.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner should describe all symptomatology, to include range of motion of the lumbar spine (specifying at what degree in motion pain begins).  The examiner should also describe any functional loss pertaining to the service-connected lumbar spine disability due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use. 

The examiner should also determine whether the Veteran has ankylosis of the lumbar spine.  The examiner should indicate whether the Veteran had any incapacitating episodes (periods which require bed rest prescribed by a physician and treatment by a physician) during the past 12 months, and if so, the duration of these incapacitating episodes.  The examiner should also conduct neurological testing to determine if the Veteran has neurological symptoms related to his lumbar spine disability. 

Additionally, the examiner should determine whether the Veteran has severe limitation of motion of the lumbar spine; severe intervertebral disc syndrome, with recurring attacks and intermittent relief; pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief; or severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, narrowing or irregularity of joint space, or some of the symptoms of severe lumbosacral strain with abnormal mobility on forced motion. 

The medical rationale for all opinions expressed should be provided.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


